United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NORTHPORT VETERANS HOSPITAL,
Northport, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1157
Issued: June 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2008 appellant, through counsel, filed a timely appeal from a January 17,
2008 decision of the Office of Workers’ Compensation Programs finding that she received an
overpayment of compensation and that she was at fault in its creation. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment of compensation in the amount of $8,564.62 because it deducted health insurance
premiums for single rather than family coverage from October 6, 2002 through July 7, 2007; and
(2) whether she was at fault in creating the overpayment.

FACTUAL HISTORY
This is the third appeal before the Board. In an August 25, 1997 decision, the Board set
aside decisions of the Office dated February 15 and April 14, 1994.1 The Board found the
evidence of record sufficient to warrant further development as to whether appellant sustained a
recurrence of disability beginning November 29, 1993 causally related to her accepted April 13,
1992 employment injury.2 In a decision dated July 24, 2001, the Board found an unresolved
conflict in medical opinion as to whether appellant sustained a recurrence of disability beginning
November 29, 2003.3 The Board remanded the case for further development. The facts of the
case as provided in the Board’s prior decisions are incorporated herein by reference.
On September 10, 2002 appellant elected to receive benefits under the Federal
Employees’ Compensation Act effective November 29, 1993 in lieu of benefits from the Office
of Personnel Management (OPM).
A September 26, 2002 computer printout indicated that appellant was paid wage-loss
compensation for the period October 1 to 4, 2002 at the augmented 3/4 rate. No payment for
health benefits was indicated.
On October 23, 2002 the Office placed appellant on the periodic rolls for temporary total
disability effective October 6, 2002. It noted that she would be paid at the augmented 3/4 rate
and $82.24 would be deducted for health benefits. In a computer printout worksheet dated
October 23, 2002, the Office noted the health benefits code as 104 in addition to other
deductions, period of payment and the actual payment amount.
A November 19, 2002 worksheet, the OPM noted that appellant had been paid
compensation benefits through September 30, 2002 and that her health benefits code was 105.
In a November 4, 2005 notice of change in health benefits enrollment, the code for
appellant’s health benefits was listed as 104. Under remarks, the Office noted that she was
transferred from receiving benefits from the OPM to receipt of benefits under the Act.
A daily roll payment worksheet dated July 23, 2007, indicated that deductions for health
care premiums were taken out under code 104 for single benefits instead of code 105, for family
benefits. The worksheet indicated that an overpayment of $8,384.53 occurred.
On August 2, 2007 the Office notified appellant of its preliminary determination that she
received an overpayment of compensation in the amount of $8,384.53 because it deducted health
benefits premiums for single coverage rather than family coverage from October 1, 2002 through
July 7, 2007. It informed appellant of its preliminary determination that she was with fault in the
1

Docket No. 95-619 (issued August 25, 1997).

2

On April 24, 1992 appellant, then a 26-year-old respiratory therapist, filed a traumatic injury claim alleging that
she injured her back while lifting a patient on April 13, 1992. The Office accepted the claim for cervical and
lumbosacral sprain.
3

Docket No. 99-1516 (issued July 24, 2001).

2

creation of the overpayment as she knew or should have reasonably known the payment she
accepted was incorrect. The Office referenced an accompanying memorandum, which described
the calculation of the overpayment. It deducted a total of $6,341.25 from her compensation
using health benefits code 104 from October 1 through July 7, 2002.4 Instead, the Office should
have deducted $14,725.78 in health benefits code 105 for family coverage. Appellant received
an overpayment of $8,384.53.
On August 19, 2007 appellant, through counsel, disagreed with the preliminary
overpayment determination and requested a telephonic hearing.
On October 29, 2007 the Office provided appellant’s counsel with calculations for the
overpayment. It noted that the calculations were different from those noted in the notice of
overpayment due to an incorrect start date and that health benefits were not deducted on two
payments issued to appellant. The Office found that appellant paid a total of $5,383.52 for the
period October 5, 2002 to November 25, 2006 and $687.60 for the period January 21 to July 7,
2007 using health benefits code 104 or a total of $6,071.12. It noted that $14,635.74 should have
been deducted for health benefits using code 105 for family coverage during this period.
Therefore, appellant received an overpayment of $8,564.62.
In a memorandum of conference dated January 14, 2008, appellant’s counsel stated that
appellant agreed to the withholding of $200.00 from continuing compensation, but that she still
objected to the overpayment.
By decision dated January 17, 2008, the Office finalized its finding that appellant
received an overpayment of $8,564.62 for the period October 6, 2002 through July 7, 2007. It
noted deductions for code 105 should have been made in the amount of $14,635.64 and that
deductions were made under code 104 in the amount of $6,071.12, which resulting an
overpayment of $8,564.62. The Office further determined that appellant was at fault in the
creation of the overpayment as the October 23, 2002 letter detailing the amount of her health
benefit deduction, which was less than the amount deducted from her benefits she had received
from OPM and that a reasonable person should have questioned this. Moreover, it noted that the
specific health code was listed on the benefit statement issued with every compensation payment.
The Office found that the overpayment should be repaid by withholding $200.00 from her
continuing compensation.
LEGAL PRECEDENT -- ISSUE 1
An employee entitled to disability compensation may continue his or her health benefits
under the Federal Employee Health Benefits Program. The regulations of the OPM, which
administers the Federal Employee Health Benefits Program, provides guidelines for the

4

There appears to be a typographical error as the Office notes the ending date as July 2, 2007 instead of
July 7, 2007.

3

registration, enrollment and continuation of enrollment for federal employees.
connection, 5 C.F.R. § 890.502(b)(1) provides:

In this

“An employee or annuitant is responsible for payment of the employee’s share of
the cost of enrollment for every pay period during which the enrollment
continues. In each pay period for which health benefits withholdings or direct
premium payments are not made but during which the enrollment of an employee
or annuitant continues, he or she incurs an indebtedness to the United States in the
amount of the proper employee withholding required for that pay period.”5
In addition, 5 C.F.R. § 890.502(c)(1) provide:
“An agency that withholds less than or none of the proper health benefits
contributions for an individual’s pay, annuity or compensation must submit an
amount equal to the sum of the uncollected deductions and any applicable agency
contributions required under section 8906 of the title, 5 United States Code, to
OPM for deposit in the Employees Health Benefits Fund.”6
Under applicable OPM regulations, the employee or annuitant is responsible for payment
of the employee’s share of the cost of enrollment.7 An agency that withholds less than the proper
health benefits contribution must submit an amount equal to the sum of the uncollected
deductions.8 The Board has recognized that, when an under withholding of health insurance
premiums is discovered, the entire amount is deemed an overpayment of compensation because
the Office must pay the full premium to OPM when the error is discovered.9
ANALYSIS -- ISSUE 1
On appeal, appellant contends that the record does not establish that she requested health
coverage for the family as opposed to self. Contrary to her contention, the record does contain
evidence that she elected to receive health coverage for her family. Correspondence from the
OPM regarding the transfer of appellant’s claim to the Office noted deductions for health
benefits were made under code 105, which is for family coverage.
The record in this case supports that, for the period October 6, 2002 through July 7, 2007,
the Office deducted health benefit premiums based on code 104 for standard single coverage
rather than code 105 for standard family coverage. Prior to electing to receive benefits under the
Act, appellant had been paid benefits under the OPM, which deducted health benefit premiums
based on code 105. The Office was obligated to deduct appropriate health benefit premiums for
5

5 C.F.R. § 890.502(b)(1).

6

Id. at § 890.502(d).

7

Id. at § 890.502(b)(1).

8

Id. at § 890.502(d).

9

James Lloyd Otte, 48 ECAB 334 (1997).

4

code 105.10 An overpayment worksheet documented that the deductions under code 104 for the
period October 6, 2002 through July 7, 2007 totaled $6,071.12 whereas the deductions that
should have been made under code 105 for the same period totaled $14,635.74. This yielded an
overpayment in compensation of $8,564.62. The Board finds that, because deductions were
made under the incorrect health benefit enrollment code for the period October 6, 2002 through
July 7, 2007, an overpayment in compensation in the amount of $8,564.62 was created.
LEGAL PRECEDENT -- ISSUER 2
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he or she
receives from the Office are proper. The recipient must show good faith and exercise a high
degree of care in reporting events which may affect entitlement to or the amount of, benefits. A
recipient who has done any of the following will be found to be at fault with respect to creating
an overpayment: (1) made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; (2) failed to provide information which he or she knew or
should have known to be material; or (3) accepted a payment which he or she knew or should
have known to be incorrect (this provision applies only to the overpaid individual).11
Whether or not the Office determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.12
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in the creation of the overpayment based on
the third criterion above, that she accepted payments which she knew or should have known to
be incorrect. In order for the Office to establish that appellant was at fault in creating the
overpayment, it must show that, at the time she received the compensation checks in question,
she knew or should have known that the payment was incorrect.13
The Office found that appellant was at fault because she should have reasonably been
aware that an incorrect amount for her health premiums was being deducted from her
compensation for the period October 6, 2002 through July 7, 2007. It based its finding of fault
on appellant’s receipt of an October 23, 2002 letter from the Office, which advised that $82.24
would be deducted from her compensation benefits for health benefits. Appellant does not
dispute that she was paid during this period or the amount deducted for health benefits. She
questions how she would know that she had received an incorrect payment. The record shows
10

5 C.F.R. §§ 890.502(a)(1), 890.502(c)(1).

11

Id. at § 10.433(a).

12

Id. at § 10.433(b).

13

See Diana L. Booth, 52 ECAB 370 (2001); Robin O. Porter, 40 ECAB 421 (1989).

5

that the specific health code was listed on appellant’s transfer into receipt of benefits under the
Act and on the November 19, 2002 the OPM worksheet. The compensation information
appellant received detailed deductions, payment and listed the health benefits code such that a
reasonable person would question whether the correct health benefits code and amount was
being used by the Office. In addition, appellant knew or should have known that the amount for
the health insurance premiums being deducted was incorrect based upon both the Office’s
November 6, 1992 letter and the health insurance deduction made by the OPM when it paid her
compensation benefits. Thus, the evidence shows that she accepted a payment which she knew
or should have been expected to know was incorrect. As appellant accepted a payment she knew
or should have known was incorrect, she was at fault in creating the overpayment and no waiver
of the overpayment is possible.
CONCLUSION
The Board finds that an overpayment of $8,564.62 occurred because the Office neglected
to deduct proper health insurance premiums from appellant’s continuing compensation. The
Board further finds that the Office properly denied waiver of the recovery of the overpayment as
it found her at fault in the creation of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 17, 2008 is affirmed.
Issued: June 16, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

